COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
   KELLY ANN GERATH and                                           No. 08-21-00171-CV
   SCOTT C. YOUNG,                                 §
                                                                     Appeal from the
   Appellants,                                     §
                                                               County Court at Law No. 1
   v.                                              §
                                                              of McLennan County, Texas
   GENCO FEDERAL CREDIT UNION,                     §
                                                                   (TC# 20200431CV1)
   Appellee.                                       §

                                        JUDGMENT

        The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellants are indigent for purposes of appeal, this Court makes no

other order with respect thereto. We further order this decision be certified below for observance.

        IT IS SO ORDERED THIS 17TH DAY OF NOVEMBER, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.